Checks forged by the confidential clerk of a depositor were paid by a bank, charged to the depositor in his pass-book, the book balanced, and with the forged vouchers, among others, returned to the clerk, who examined the account at the request of the principal, and reported it correct, and the principal did not discover the forgeries until several months afterwards, when he immediately made them known to the bank.
In an action by the administrator of the depositor to recover the balance of the deposit, held, that the bank could not retain the amount of the forged checks.
That the bank paid the checks at its peril, and the depositor owed it no duty which required him to examine his pass-book or vouchers.
The general term ordered a new trial, unless the plaintiff should consent to the reduction of the judgment to a specified sum, upon which consent the judgment was to be affirmed for the reduced amount. The *220plaintiff consented to the modification, and the defendant appealed from the judgment. The record not showing what items the general term rejected, was erroneous by reason of the uncertainty. But it appearing to the court that the original judgment was entirely correct, and its reduction an error, it was held, that the reduced judgment could not be reversed on the defendant’s appeal, as he was not prejudiced either by its reduction or by the uncertainty.
(S. C., 10 N. Y. 68.)